The defendants were indicted and convicted of wilfully injuring and removing a fence surrounding a cultivated field in breach of C. S., 4317. Judgment was suspended, upon payment of the cost, until the termination of a pending civil action. The order for the payment of the cost is not a part of the punishment which may be imposed for the commission of a misdemeanor, the legal effect of the order being only to vest the right to the cost in those entitled to it. S. v. Crook, 115 N.C. 760; S. v. Smith, 196 N.C. 438. As no final judgment has been pronounced, the appeal must be dismissed. In a criminal action an appeal may be taken only from a final judgment on conviction or from one which in its nature is final. S. v.Bailey, 65 N.C. 426; S. v. Jefferson, 66 N.C. 309; S. v. Wiseman,68 N.C. 203; S. v. Webb, 155 N.C. 426; S. v. Tripp, 168 N.C. 150.
Appeal dismissed.